                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVSION


RANDY VEEDER,                                     4:17-cv-11690

                 Plaintiff,
                                          HON. TERRENCE G. BERG
      v.

                                         ORDER ADOPTING REPORT
TRI-CAP, et al.,                          AND RECOMMENDATION

                 Defendants.



     This is a civil rights case brought under 42 U.S.C. § 1983. Plaintiff

Randy Veeder claims his rights were violated while he was living at Open

Door, a homeless shelter in Midland, Michigan, and while serving parole
at two residential drug treatment facilities, TRI-CAP and New Paths,

Inc., located in Saginaw and Flint, Michigan, respectively. On November

3, 2017, this Court referred all pretrial matters to Magistrate Judge
Patricia T. Morris. Min. Entry dated Nov. 3, 2017, ECF No. 16.

     Presently before the Court is a Report and Recommendation from

Magistrate Judge Morris on Plaintiff’s pending motions for leave to file

an amended complaint, and for an extension of the time to complete

discovery (ECF Nos. 72, 73). Magistrate Judge Morris recommends that

the Court deny the motion for leave to amend because Plaintiff has not
provided any reason for the delay in filing this fifth such motion and,

further, amendment would be futile and cause prejudice to Defendants.

For similar reasons, the Magistrate Judge recommends denial of the

motion to extend discovery, which is premised on the Plaintiff’s request
to add additional claims to this lawsuit. For the reasons described below,

the Court will accept and adopt the Magistrate Judge’s Report and

Recommendation (ECF No. 82) and deny the pending motions.
                            BACKGROUND

     Veeder has previously alleged several civil rights violations by the

Defendants, which are described in detail in Magistrate Judge Morris’s

Reports and Recommendations, ECF Nos. 21, 53, and 59, and in this

Court’s previous orders. ECF Nos. 23, 60. Plaintiff initially filed his

complaint on May 22, 2017, more than two years ago. ECF No. 1. He then
filed an amended complaint on August 22, 2017, before Defendants had

filed any responsive pleading, and was granted leave to file a second

amended complaint on January 8, 2018. ECF Nos. 10, 25. He now seeks

leave to again amend his pleading. As explained by the Magistrate Judge,

this is Plaintiff’s fifth motion for leave to amend his complaint. ECF No.

82 PageID.535; see ECF Nos. 9, 13, 15, 19, 72.

     The parties, the Magistrate Judge, and this Court have already

spent significant time and resources clarifying the factual and legal

claims asserted by Plaintiff. Several claims and Defendants have already

been dismissed from this suit sua sponte by the Court and as a result of
                                    2
motions to dismiss and for summary judgment filed by the Defendants.

See, e.g., ECF Nos. 23, 60. As explained in detail by Magistrate Judge

Morris, Plaintiff’s most recent proposed amended complaint re-asserts

several claims that have already been dismissed, including against
Defendants that have previously been terminated, and seeks to add

claims against a new Defendant, Ken Hicks, who worked for Open Door.

ECF No. 72 PageID.473; see ECF No. 82 PageID.544–45. Plaintiff has
provided no justification for adding new claims and another party to this

case two years after filing his complaint. Further, discovery is now closed

and the dispositive motions deadline is quickly approaching.

                         LAW AND ANALYSIS

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation on Plaintiff’s motion for leave to once again amend his
complaint, and for an extension of time to complete discovery. The law

provides that either party may serve and file written objections “[w]ithin

fourteen days after being served with a copy” of the report and

recommendations. 28 U.S.C. § 636(b)(1). As of this date, neither party

has filed any objections to either of Magistrate Judge Morris’s Report and

Recommendations. The district court will make a “de novo determination

of those portions of the report . . . to which objection is made.” Id. Where,

as here, neither party objects to the report, the district court is not

obligated to independently review the record. See Thomas v. Arn, 474

U.S. 140, 149-52 (1985). The Court will therefore accept the Magistrate
                                     3
Judge’s Report and Recommendation of June 7, 2019 as this Court’s

findings of fact and conclusions of law.

     Accordingly, it is hereby ordered that Magistrate Judge Morris’s

Report and Recommendation of June 7, 2019 (ECF No. 82) is
ACCEPTED and ADOPTED. Accordingly, Plaintiff Randy Veeder’s

motion for leave to file an amended complaint (ECF No. 72) is DENIED,

and his accompanying motion for an extension of time to complete
discovery (ECF No. 73) is also DENIED.

     SO ORDERED.


Dated: July 3, 2019          s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                     4
